NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


MARIO JUAREZ and WHITNEY JUAREZ,               )
individually; WHITNEY JUAREZ, as parent        )
and natural guardian of Marley Juarez, a       )
minor; and WHITNEY JUAREZ, as parent           )
and natural guardian of Landon Juarez, a       )
minor,                                         )
                                               )
              Appellants,                      )
                                               )
v.                                             )      Case No. 2D17-5022
                                               )
TERI L. ST. HILAIRE, as personal               )
representative of the Estate of Norman G. )
Graf, deceased; GROW FINANCIAL                 )
FEDERAL CREDIT UNION; and RS&H,                )
INC., a Florida corporation, as successor in )
interest to Reynolds, Smith and Hills, Inc., a )
Florida corporation,                           )
                                               )
              Appellees.                       )
                                               )

Opinion filed November 14, 2018

Appeal from the Circuit Court for Pinellas
County; Patricia A. Muscarella, Judge.

R. Stanley Gipe of Papa & Gipe, P.A.,
Clearwater, for Appellants.

Thomas F. Brink of Litchfield Cavo LLP,
Tampa, for Appellee Grow Financial.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and BLACK and BADALAMENTI, JJ., Concur.




                                    -2-